DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (1) and claims 8 – 20 in the reply filed on 07/27/2022 is acknowledged.
Claims 1 – 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.
Claim Objections
Claim 18 is objected to because of the following informalities: 
In claim 18, the recitation of “wherein the proximal tibial saw slot and pin hole are fixed relative to each other” should read as “wherein the proximal tibial saw slot and the pin hole are fixed relative to each other”, for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 11 and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the recitation of “a proximal-distal direction” makes the claim unclear and vague as for not specifying the correlation between the “proximal-distal direction” in claim 10 and that in claim 8, clarification is requested.
For the sake of examination, the “proximal-distal direction” in claim 10 is interpreted as referring to that in claim 8.
In claim 17, the recitation of “wherein the medial, lateral, anterior, and posterior holes are fixed relative to each other and the distal femoral saw slot, anterior femoral saw slot, and femur- contacting feature” makes the claim unclear and vague, as for not specifying the correlation between the holes and the slots, clarification is requested.
For the sake of examination, the preceding limitations is interpreted as referring to the holes being fixed relative to each other and relative to the slots.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 14 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Globe et al. (US Pub. 2017/0290597 A1).
Claim 8, Globe discloses an instrument system for knee arthroplasty of a femur and a tibia of a knee joint [abstract, Figs. 102 – 105, 116 and 137 – 142], the system comprising:
A femoral apparatus [defined by the combination of 1240 and 1326] that comprises a distal femoral saw slot [i.e. 1248], an anterior femoral saw slot [i.e. 1056], and a femur-contacting feature [defined by at least a surface portion of the femoral apparatus capable of contacting the femur], wherein the distal femoral saw slot is elongated along a medial-lateral direction [Figs. 116, right-left direction], extends along an anterior-posterior direction [Figs. 116, up-down direction], and is adapted to receive a saw blade to make a distal femoral resection [Fig. 120, i.e. to make cut 206, ¶403], wherein the anterior femoral saw slot is elongated along the medial-lateral direction [Figs. 116, right-left direction], extends along a proximal-distal direction [Figs. 116, direction along a longitudinal axis of the femur], and is adapted to receive a saw blade to make an anterior femoral resection [Fig. 120, i.e. to make cut 214, ¶406], wherein the femur-contacting feature is adapted to contact a distal surface of a femoral condyle [Fig. 116A, wherein at least a surface portion of 1326 is capable of contacting a distal surface of a femoral condyle]; and 
a tibial apparatus [defined by 1321] that is slidingly connected to the femoral apparatus [configured to slide along rails 1323, ¶384] and comprises a posterior femoral saw slot [Figs.103, i.e. 1080], a proximal tibial saw slot [Figs.103, i.e. 1082], and a tibia-contacting feature [defined by at least a surface portion of the tibial apparatus capable of contacting the tibia], wherein the 53Docket No. EMG-6 CIP1posterior femoral saw slot is elongated along the medial-lateral direction [Figs. 116, right-left direction], extends along the proximal-distal direction [Figs. 116, direction along a longitudinal axis of the femur], and is adapted to receive a saw blade to make a posterior femoral resection [Fig. 120, i.e. to make cut 220, ¶387], wherein the proximal tibial saw slot is elongated along the medial-lateral direction [Figs. 116, right-left direction], extends along the proximal-distal direction [Figs. 116, direction along a longitudinal axis of the femur], and is adapted to receive a saw blade to make a proximal tibial resection [Fig. 120, i.e. to make cut 210, ¶387], wherein the tibia-contacting feature is adapted to contact a proximal surface of a tibial plateau [the office is of the position that the apparatus disclosed by Globe exhibits substantially identical structure to that claimed, and therefore inherently capable of performing the claimed function, i.e. to have a surface portion capable of contacting a proximal surface of a tibial plateau, i.e. by 1122], wherein the tibial apparatus slides relative to the femoral apparatus along the anterior- posterior direction [wherein the tibial apparatus is configured to slide along rails 1323 in up-down direction, ¶384].  
Claim 14, Globe discloses the limitations of claim 8, as above, and further, Globe discloses (claim 14) a tibial alignment rod [rod 1511] connected to the tibial apparatus and adapted to align with a mechanical axis of the tibia in an anterior view of the tibia [¶379].  
Claim 15, Globe discloses an instrument system for knee arthroplasty of a femur and a tibia of a knee joint [abstract, Figs. 102 – 105, 116 and 137 – 142],  the system comprising: 
a femoral apparatus [defined by the combination of 1240 and 1326] that comprises a distal femoral saw slot[i.e. 1248], an anterior femoral saw slot [i.e. 1056], and a femur-contacting feature [defined by at least a surface portion of the femoral apparatus capable of contacting the femur], wherein the distal femoral saw slot is elongated along a medial- lateral direction [Figs. 116, right-left direction] and extends along an anterior-posterior direction [Figs. 116, up-down direction], wherein the anterior femoral saw slot is elongated along the medial-lateral direction [Figs. 116, right-left direction] and extends along a proximal-distal direction [Figs. 116, direction along a longitudinal axis of the femur], wherein the distal femoral saw slot, anterior femoral saw slot, and femur-contacting feature are fixed relative to each other [Figs. 116 and ¶402 - ¶404]; and 
a tibial apparatus [defined by 1321] that is slidingly connected to the femoral apparatus [configured to slide along rails 1323, ¶384] and comprises a posterior femoral saw slot [Figs.103, i.e. 1080], a proximal tibial saw slot [Figs.103, i.e. 1082], and a tibia-contacting feature [defined by at least a surface portion of the tibial apparatus capable of contacting the tibia], wherein the posterior femoral saw slot is elongated along the medial-lateral direction [Figs. 116, right-left direction] and extends along the proximal-distal direction [Figs. 116, direction along a longitudinal axis of the femur], wherein the proximal tibial saw slot is elongated along the medial-lateral direction [Figs. 116, right-left direction] and extends along the proximal-distal direction [Figs. 116, direction along a longitudinal axis of the femur], wherein the posterior femoral saw slot and tibia-contacting feature are fixed relative to each other [Figs. 103 and 116], wherein the tibial apparatus slides relative to the femoral apparatus along the anterior-posterior direction [Figs. 104 and 116, along rails 1323 in up-down direction, ¶384].   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 – 13 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globe et al. (US Pub. 2017/0290597 A1).
Claims 9 and 16, Globe discloses the limitations of claims 8 and 15, as above. 
Globe does not explicitly disclose in the embodiment of Figs. 116 a femoral alignment rod that extends between proximal and distal ends and is adapted to align with a mechanical axis of the femur in an anterior view of the femur; a handle that extends between proximal and distal ends, wherein the proximal end of the handle is connected to the distal end of the femoral alignment rod; and a base that extends between proximal and distal ends and comprises a bone-facing side, wherein the distal end of the base is connected to the distal end of the handle, wherein the bone- facing side is adapted to contact a central distal anterior surface of the femur; wherein the femoral apparatus is connected to the distal end of the base.  
Globe teaches in another embodiment of the same invention [i.e. Figs.47 – 53 and 72 – 79] a femoral apparatus [504] connected to a distal end of a base [502], a femoral alignment rod [506] that extends between proximal and distal ends [being elongated and extending between opposite portions, defining ends] and is adapted to align with a mechanical axis of the femur in an anterior view of the femur [being capable of aligning with axis 202, Figs.72]; a handle [504] that extends between proximal and distal ends [being elongated and extending between opposite portions, defining ends], wherein the proximal end of the handle is connected to the distal end of the femoral alignment rod [Figs.72]; and the base extends between proximal and distal ends [being elongated and extending between opposite portions, defining ends] and comprises a bone-facing side [Figs.51, by surface 518], wherein the distal end of the base is connected to the distal end of the handle [Figs.50], wherein the bone-facing side is adapted to contact a central distal anterior surface of the femur [Figs.72]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of the embodiments of the same invention to construct the femoral apparatus of [i.e. Figs.116] of Globe having the rod, the handle and the base of the embodiment of [i.e. Figs.47] of Globe connected thereto. One would have been motivated to do so in order to improve femoral and tibial alignment during knee arthroplasty and to improve positioning of the femoral apparatus relative to the femur for improving accuracy of distal femoral resection [¶9, Globe].
Claims 10 and 17, Globe discloses the limitations of claims 9 and 16, as above, and further, Globe discloses wherein the femoral apparatus comprises medial and lateral holes and other holes [Fig. 116A, defined by holes extending through the femoral apparatus for receiving pins i.e. 1329], wherein the medial and lateral holes are parallel [Figs.116, wherein at least two of holes 1250, 1252, 1254, 1256 and 1258 defining medial and lateral holes being parallel to each other], extend along an anterior-posterior direction [Figs. 116, up-down direction], and are adapted to receive bone pins for insertion into a distal anterior side of the femur [i.e. pins 1329], and wherein the other holes [Figs. 103, at least two holes of 1060, 1062 and 1064] extend along a proximal-distal direction [Figs. 116, in a direction along a longitudinal axis of the femur], and are adapted to receive bone pins for insertion into a distal side of the femur [i.e. pins 1329], wherein the medial, lateral, and other holes are fixed relative to each other and relative to the distal femoral saw slot, anterior femoral saw slot, and femur-contacting feature [Fig.116A, the holes being fixed relative to each other and relative to the slots].   
Globe does not explicitly disclose in the embodiment of Figs.116 anterior and posterior parallel holes.  
Globe teaches in the embodiment of Figs 138 -139, a femoral apparatus [defined by at least at least a portion by 3014, 3016 and 3018] comprising anterior and posterior parallel holes [at least two holes of 3146, 3148, 3150, 3152, 3164, 3166, 3168 and 3170].
It would have been obvious to one of ordinary skill in the art before the filing date of the current application to combine the teachings of the embodiments of the same invention of Globe, and construct the femoral apparatus of the embodiment of Figs. 116 having a plurality of anterior and posterior parallel holes in view of the embodiment of Figs. 138 – 139 of Globe. One would have been motivated to do so in order to facilitate securing the apparatus to the distal femur during the resection / preparation of the distal femur [¶431, Globe].
Claims 11 – 12 and 18 – 19, Globe discloses the limitations of claims 10 and 17, as above, and further, Globe discloses (claims 11 and 18) wherein the tibial apparatus comprises a pin hole [at least one of holes 1090 and 1092, Figs. 103] that extends along the proximal-distal direction [Figs. 116, in a direction along a longitudinal axis of the femur] and is adapted to receive a bone pin for insertion into a proximal anterior side of the tibia [pins 1329, Fig.104], and wherein the proximal tibial saw slot and the pin are fixed to each other [Figs.103]; (claim 12) wherein the pin hole of the tibial apparatus is a medial hole [wherein at least one of the holes being shifted from the center towards a medial side of the tibia], wherein the tibial apparatus comprises a lateral hole beside the medial hole [wherein at least one of the holes being shifted from the center towards a lateral side of the tibia], wherein the medial and lateral holes of the tibial apparatus are parallel [Fig.104], extend along the proximal-distal direction [Fig. 104, in a direction along a longitudinal axis of the femur], and are adapted to receive bone pins for insertion into a proximal anterior side of the tibia [pins 1329, Fig.104], wherein the medial and lateral holes of the tibial apparatus are fixed relative to each other [Figs.103].  
Claims 13 and 20, Globe discloses the limitations of claims 8 and 15, as above, and further, Globe discloses wherein the tibial apparatus comprises a first portion [at least a portion having slot 1080] and a second portion [at least a portion having slot 1082], wherein the first portion is slidingly connected to the femoral apparatus [configured to slide along rails 1323] and comprises the posterior femoral saw slot [slot 1080], wherein the second portion is connected to the first portion [Figs.103] and comprises the proximal tibial saw slot [slot 1082], wherein the first and second portions slide along the anterior-posterior direction [configured to slide along rails 1323, Fig.116].  
Globe in the embodiment of Figs.116 does not explicitly disclose wherein the second portion is slidingly connected to the first portion.
Globe in the embodiment of Figs. 138 – 139 of the same invention teaches a tibial apparatus comprising two portions [by 3012 and 3020] slidably connected to one another [¶427 - ¶430].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of the embodiments of the same invention of Globe, and construct the portions of the tibial apparatus of the embodiment of Figs. 116 to be slidably connected in view of the embodiment of Figs. 138 – 139. One would have been motivated to do so in order to provide the user with more flexibility adjusting the portions of the tibial apparatus to correspond to the treated anatomy to achieve desired resections to the femur and tibia during a knee arthroplasty.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775